Cline, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, are appeals for reappraisement of cedar plywood imported from Mexico between August 3, 1946, and October 22, 1946.
At the trial counsel for the respective parties submitted the cases on the following stipulation:
That the market value or the price at the time of exportation of the plywood involved in this case at which such or similar merchandise was freely offered for *650sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, was as follows:
Por Calidad AA, 8.15 Mexican pesos per square meter;
Calidad A, 7.40 Mexican pesos per square meter;
Calidad B, 7.03 Mexican pesos per square meter;
Calidad C, 6.845 Mexican pesos per square meter;
and that the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as shown in the items marked “X” in red ink on the invoices, and that there was no higher export value for such or similar merchandise at the time of exportation of the merchandise involved in this case.
Counsel for the Government stated that the items marked “X” in red ink referred specifically to the so-called protection sheets for the grade AA and the cost of all packing, and this was agreed to by counsel for the plaintiff.
On the agreed facts I find that the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the values of the merchandise here involved and that such values are: For calidad AA, 8.15 Mexican pesos per square meter; for calidad A, 7.40 Mexican pesos per square meter; for calidad B, 7.03 Mexican pesos per square meter; and for calidad C, 6.845 Mexican pesos per square meter; plus the amounts of the items marked “X” in red ink on the invoices, which items cover the cost of the so-called protection sheets for the grade AA and the cost of all packing.
Judgment will be rendered accordingly.